FILED
                            NOT FOR PUBLICATION                             JUL 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-10004

               Plaintiff - Appellee,             D.C. No. CR-07-00218-EHC

  v.
                                                 MEMORANDUM *
ALONSO RAMIREZ-ORNELAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Earl H. Carroll, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Alonso Ramirez-Ornelas appeals from his guilty-plea conviction and

87-month sentence for conspiracy to possess with intent to distribute 500 grams or

more of methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and

(b)(1)(A)(vii). Pursuant to Anders v. California, 386 U.S. 738 (1967), Ramirez-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ornelas’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided the appellant

with the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    08-10004